Citation Nr: 0819454	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.


FINDINGS OF FACT

1.  Pre-existing mild pes planus was noted at the time of the 
veteran's entry into active service.

2.  There was no increase in the severity of the veteran's 
pes planus during his period of active service.


CONCLUSION OF LAW

Bilateral pes planus existed prior to service and was not 
aggravated by service.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Such 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in February 2005 satisfied VA's duty to 
notify under 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the veteran should provide, including 
dates and places the veteran received medical treatment, 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claims, and asked the veteran to send in any 
evidence in his possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
June 2006, and this notice was followed by the January 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The Board thus 
finds that there can be no possibility of any prejudice to 
the veteran under the holding in Dingess, supra.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, hearing testimony, and lay 
statements have been associated with the record.  The veteran 
was also accorded a VA examination in December 2007 as part 
of this claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

Service Connection for Bilateral Pes Planus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for bilateral pes planus.  The record demonstrates 
that the veteran's entrance  examination report from July 
1980 expressly noted mild pes planus. Thus, the veteran is 
not entitled to the presumption of soundness as to this 
disorder. 

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  

Service medical records do not reflect any complaints of or 
treatment related to the veteran's pes planus.  While the 
veteran testified at the April 2008 hearing that he first had 
trouble with his feet after a bad fall on his first jump, the 
service medical records do not indicate any medical treatment 
for his feet at that time.  Multiple in-service medical 
reports refer to calf pain, knee pain, and ankle pain, but at 
no time is foot pain mentioned.  The September 1984 
separation examination reflects that the veteran's feet were 
clinically evaluated as normal. 

The Board finds that there is no contemporaneous evidence to 
suggest any increase in the severity of the veteran's pes 
planus during his active duty service.  It is clear that the 
veteran had mild pes planus upon entry into service.  Service 
medical records do reflect that he injured his ankles, 
calves, and knees; however, such records do not reflect any 
complaints or treatment related to his pes planus.  Further, 
in a statement submitted by the veteran in March 1993, in 
connection with a separate claim, he contends that he injured 
his right knee and calf in his first jump, but does not 
mention any injury to his feet.   

Current examinations have revealed moderate to severe 
flattening of the medial arches with pain and difficulty 
ambulating.  The veteran has also submitted the medical 
opinion of a VA podiatrist, dated, in November 2004, who 
states that the veteran's flat feet were caused and/or 
aggravated by active service.  The podiatrist states that he 
reviewed "medical records," but does not specify which 
records were reviewed.  There is no mention of the absence of 
evidence of treatment for a foot disorder in service.

The veteran underwent a VA examination of his feet in 
December 2007.  The veteran reported that his foot problem 
began in service after a bad jump.  The examiner noted that 
there was no evidence of a foot injury at the time of the 
jump or at any time in service.  The examiner concluded that 
the veteran's pes planus was not permanently aggravated by 
service beyond natural progression.  The examiner based this 
opinion on the lack of evidence of a foot injury in the 
veteran's service medical records.

Where, as in this veteran's case, there is a difference of 
medical opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of  the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of  another 
when the Board gives an adequate statement of reasons and 
bases).

While the podiatrist states that he reviewed the veteran's 
medical records, it appears that he did not review the 
service medical records, as he does not mention the lack of 
contemporaneous evidence of a foot injury in service.  And he 
did not point to any specific medical evidence to support his 
opinion.  The Board finds that the opinion of the VA examiner 
is more probative than the opinion provided by the veteran's 
podiatrist.  The VA examiner reviewed the veteran's entire 
claims file, including his service medical records, and 
provided a basis for his opinion.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).

Since the weight of the competent evidence demonstrates that 
the veteran's bilateral pes planus did not worsen in service, 
the Board finds that presumption of aggravation found in 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The 
presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation.  
Id.  In the present case, the competent evidence of record 
does not demonstrate worsening of bilateral pes planus in 
service.  

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  The Court 
also held that the veteran's disability in that case, pes 
planus, was of the type that "lends itself to observation by 
a lay witness."  In this case, the veteran's current claim is 
that his pes planus was aggravated in service.  Although the 
veteran, as a lay person, may be competent to testify as to 
his observations as to his flat feet (See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992)), the Board observes 
that the current claim and statements relative to in-service 
aggravation come about 20 years after service separation.  
These current claims and statements are outweighed by the 
independent evidence, unassociated with a claim for benefits, 
that was negative for pertinent complaints and findings, as 
discussed above.

For these reasons, the Board finds that the competent and 
probative evidence does not establish that the preexisting 
pes planus increased in severity during service.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Consequently, the Board finds that service connection for 
bilateral pes planus is not warranted.



ORDER

Service connection for bilateral pes planus is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


